Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
The claims 1-17 are allowed.  Specifically, the independent Claims 1, 9 and 15 are allowed over the prior art. The dependent Claims (2-8, 10-14 and 16-17) are also allowed due to its dependencies to said independent Claims.

Reasons for allowance
Regarding prior art, Claims 1, 9 and 15. Though the prior arts teach , 
a) Neathery et al. (US 9,784,650) discloses sewer gas sampling and analyzing devices include a dish-shaped manhole insert having a manhole insert interior and a manhole insert exterior outside the manhole insert interior; a manhole insert vent valve carried by the manhole insert, the manhole insert vent valve having a valve inlet disposed in fluid communication with the manhole insert exterior and a valve outlet and the manhole insert vent valve facilitates substantially unrestricted flow of gas from the valve inlet to the valve outlet; and a gas detector unit disposed in fluid communication with the valve outlet of the manhole insert vent valve. Sewer gas sampling and analyzing methods are also disclosed.
b) Hyland et al. (US 8,931,505) discloses a monitoring system of gas leaks, the water usage aspect can be monitored by a water utility company and the gas leaks can be monitored by the gas utility company and/or the fire department. In some 
c) Lambe et al. (US 10,801,663) discloses a sewer monitoring system of a gas detector sensor configured to detect a concentration of hydrogen sulphide in the manhole.
d) Zhang et al. (Effect of Limiting Airflow in Mitigating Combustion-Driven Manhole Events, IEEE, 2011).
e) Zhang (Manhole Events Caused by Secondary Cable Insulation Breakdown, 2008).
f) Zhang (The Electro-Chemical Basis of Manhole Events, IEEE, 2009).
g) Zhang (Mitigation of Manhole Events Caused by Secondary Cable Failure, 2011).
h) Garcez et al. (Multidimensional Risk Assessment of Manhole Events as a Decision Tool for Ranking the Vaults of an Underground Electricity Distribution System, IEEE, 2014)
The prior arts fail (see PTO 892) to further teach or suggest a combination, specifically 

The prior arts fail (see PTO 892) to further teach or suggest a combination, specifically 
Claim 1: “to determine a selected reading of the first sensor readings indicates that a manhole event is occurring, and instruct the active ventilation device to change 
Claim 9: “estimate a total exhaust mass flow value based on the exhaust mass flow, a total fresh air mass flow value based on the fresh air mass flow, and a total event mass flow value based on the event mass flow.”
Claim 15: “determine a percentage corrected lower explosive limit for at least one gas inside the underground vault and instruct the active ventilation device to increase an exhaust flow rate of the exhaust flow when the percentage corrected lower explosive limit is equal to or greater than a threshold value, the active ventilation device being configured to increase the exhaust flow rate in response to the instruction.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M.K.I
Primary Examiner
Art Unit 2864